Dear Chief Williams:
This office is in receipt of your request for an opinion of the Attorney General relative to the duties and powers of an elected Chief of Police with respect to the Mayor and finances for the Police Department.
The duties of chief of police are set forth in R.S. 33:423 which provides as follows:
          The marshall shall be the chief of police and shall be ex officio a constable.  He shall have general responsibility for law enforcement of all ordinances within the municipality and all applicable state laws.  He shall perform all other duties required of him by ordinance.  In those municipalities governed by the provisions of R.S. 33:321 through R.S. 33:481,  which have a chief of police elected by the qualified voters thereof, he shall make recommendations to the mayor and board of aldermen for appointment of police personnel.  Such nominations or recommendations are to be made regardless of race, color, or creed.
Pursuant to R.S. 33:404, the mayor has supervision of all municipal departments, offices and agencies "other than a police department with an elected chief of police."  However, his duty requires him to prepare and submit an annual operations budget and capital improvements budget for the municipality to the board of aldermen.
This office has concluded in Attorney General Opinion Number 86-589, as attached, that the inherent authority of the chief of police to control and administer the day to day operations of the police department, includes the authority to control and administer police department property and personnel, which includes police department funds.  However, the inherent authority to control these funds is subject to the requirement of R.S. 33:462 that the expenditure of those funds only be made pursuant to or in accordance with specific appropriations authorized by a municipal ordinance enacted by the board of aldermen.  A similar conclusion was reached in Atty. Gen. Op. No. 90-135.
We hope this sufficiently answers your questions, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                         RICHARD P. IEYOUB Attorney General
                         BY: BARBARA B. RUTLEDGE Assistant Attorney General
BBR